DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 01/31/2020, 01/15/2021, and 11/15/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claim 10 is objected to because of the following informality:
Change from “initiating storage of the data on the node;” to “initiating storage of the data on the node; and” (page 59).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 17, and 20 recite:
receiving, by a node, a request to store data; and
initiating storage of data associated with the request using node-specific data protection domain (DPD) information.
	The ‘receiving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “receiving” in the context of this claim encompasses a person receiving data via a generic computer (node).


	Claim 2 recites:
generating, by the node, the node-specific DPD information.
	The ‘generating’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generating” in the context of this claim encompasses the person writing down data via the generic computer (node).

	Claim 4 recites:
publishing, by the node, the node-specific DPD information to at least one external entity.
	The ‘publishing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “publishing” in the context of this claim encompasses the person sending, bringing, and/or displaying data via the generic computer (node).

	Claim 5 merely describes the claimed external entity of Claim 4.

	Claim 6 merely describes the claimed node-specific DPD information of Claim 1.

	Claims 7 and 8 merely describe the claimed at least one immediate neighbor and the immediate neighbor information of Claim 6.

	Claim 9 merely describes the claimed node of Claim 1.

	Claim 10 recites:
	wherein initiating storage of data associated with the request using the node-specific DPD information comprises:
initiating storage of the data on the node; and
initiating storage of a copy of the data on at least one member of the DPG.
	The ‘initiating’ limitations of # 5 and 6 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  For example, “initiating” in the context of this claim encompasses the person telling an engineer to begin (a) procedure(s).

	Claims 11 and 18 recite:
	wherein initiating storage of data associated with the request using the node-specific DPD information comprises:
making a determination that the DPG is able to store the data;

initiating storage of the data on the node; and
initiating storage of a copy of the data on at least one member of the DPG.
	The ‘making’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “making” in the context of this claim encompasses the person thinking about a process and coming to a conclusion.
	The ‘initiating’ limitations of # 8 and 9 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  For example, “initiating” in the context of this claim encompasses the person telling an engineer to begin (a) procedure(s).

	Claim 12 recites:
	wherein making the determination that the DPG is able to store the data comprises
determining, using the node-specific DPD information, that a second node, and a third node are each able to store the copy of the data, wherein the second node and the third node are members of the DPG.
	The ‘determining’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the 

	Claims 13, 14, and 19 merely describe the claimed node of respective Claims 9 and 17.

	Claim 15 merely describes the claimed DPG of Claim 9.

	Claim 16 merely describes a claimed immediate neighbor node associated with Claim 15.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recites the following additional elements:
a node (per Claims 1, 17, and 20),
a non-transitory computer readable medium (per Claim 17),
a computer processor (per Claim 17),
a first communication interface (per Claim 20),
a second node (per Claim 20),
a second communication interface (per Claim 20),
a third node (per Claim 20),
a processor (per Claim 20), and
memory (per Claim 20).
	These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner references MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, and conventional activity:
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1, 2, and 4-20 are patent ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storer et al. (U.S. Patent No. US 8,972,478 B1), hereinafter “Storer.”  Storer was cited in the IDS filed 01/15/2021.

With regards to Claim 1, Storer teaches:
a method for storing data, comprising:
receiving, by a node (Fig. 7 and col. 9, lines 51-53.), a request to store data (Fig. 7 and col. 9, lines 51-53.); and
initiating storage of data associated with the request using node-specific data protection domain (DPD) information (Fig. 4; Fig. 5; col. 6, lines 32-67; regarding, e.g., a copy of a data object sent to one or more other nodes [node-specific DPD information]; Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; and col. 10, lines 35-53.).

With regards to Claim 2, Storer teaches the method of Claim 1 as referenced above.  Storer further teaches:
generating, by the node, the node-specific DPD information (Fig. 4; Fig. 5; and col. 6, lines 32-67.).

With regards to Claim 4, Storer teaches the method of Claim 1 as referenced above.  Storer further teaches:
publishing, by the node, the node-specific DPD information to at least one external entity (Fig. 4; Fig. 5; and col. 6, lines 32-67.).

With regards to Claim 5, Storer teaches the method of Claim 4 as referenced above.  Storer further teaches:
wherein the external entity is at least one selected from a group consisting of a second node (Fig. 4; Fig. 5; and col. 6, lines 32-67.) and a data processor, wherein the data processor is configured to directly communicate with the node and the second node (Fig. 2 and col. 5, lines 31-41; regarding, e.g., the combination of processor[s] 210 and network adapter 240.).

With regards to Claim 9, Storer teaches the method of Claim 1 as referenced above.  Storer further teaches:
wherein the node is a member of a data protection group (DPG) (Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; regarding, e.g., nodes that form a reliability group; and col. 10, lines 35-53.).

With regards to Claim 10, Storer teaches the method of Claim 9 as referenced above.  Storer further teaches:
wherein initiating storage of data associated with the request using the node-specific DPD information comprises:
initiating storage of the data on the node (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.);
initiating storage of a copy of the data on at least one member of the DPG (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.).

With regards to Claim 11, Storer teaches the method of Claim 9 as referenced above.  Storer further teaches:
wherein initiating storage of data associated with the request using the node-specific DPD information comprises:
making a determination that the DPG is able to store the data (Fig. 5 and col. 6, lines 58-67.);
in response to the determination, initiating storage of the data on the node (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.); and
initiating storage of a copy of the data on at least one member of the DPG (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.).

With regards to Claim 12, Storer teaches the method of Claim 11 as referenced above.  Storer further teaches:
wherein making the determination that the DPG is able to store the data comprises determining, using the node-specific DPD information, that a second node, and a third node are each able to store the copy of the data (Fig. 5 and col. 6, lines 58-67.),
wherein the second node and the third node are members of the DPG (Fig. 5; col. 6, lines 58-67; Fig. 4; and col. 6, lines 32-67.).

With regards to Claim 15, Storer teaches the method of Claim 9 as referenced above.  Storer further teaches:
wherein the DPG consists of only immediate neighbor nodes of the node (Fig. 5; col. 6, lines 58-67; Fig. 4; and col. 6, lines 32-67.  As interpreted by the Examiner, ‘immediate neighbor nodes,’ in light of the specification: ¶ 0059, are indicated by a given node that may communicate with its immediate neighbors without having to transmit such communication via any other interposed node.  This is the scenario as shown in, e.g., Figs. 4 and 5.).

With regards to Claim 16, Storer teaches the method of Claim 15 as referenced above.  Storer further teaches:
wherein an immediate neighbor node of the node is a second node that is directly connected to the node (Fig. 5; col. 6, lines 58-67; Fig. 4; and col. 6, lines 32-67.).

With regards to Claim 17, Storer teaches:
a non-transitory computer readable medium comprising computer readable program code (col. 11, lines 7-21.), which when executed by a computer processor  enables the computer processor to perform a method for storing data, the method comprising:
receiving, by a node (Fig. 7 and col. 9, lines 51-53.), a request to store data (Fig. 7 and col. 9, lines 51-53.); and
initiating storage of data associated with the request using node-specific data protection domain (DPD) information (Fig. 4; Fig. 5; col. 6, lines 32-67; regarding, e.g., a copy of a data object sent to one or more other nodes [node-specific DPD information]; Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; and col. 10, lines 35-53.).

With regards to Claim 18, Storer teaches the medium of Claim 17 as referenced above.  Storer further teaches:
wherein the node is a member of a data protection group (DPG) (Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; regarding, e.g., nodes that form a reliability group; and col. 10, lines 35-53.);
wherein initiating storage of data associated with the request using the node- specific DPD information comprises:
making a determination that the DPG is able to store the data (Fig. 5 and col. 6, lines 58-67.);
in response to the determination, initiating storage of the data on the node (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.); and
initiating storage of a copy of the data on at least one member of the DPG (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; and col. 10, lines 1 and 2.);
wherein making the determination that the DPG is able to store the data comprises determining, using the node-specific DPD information, that a second node, and a third node are each able to store the copy of the data (Fig. 5 and col. 6, lines 58-67.),
wherein the second node and the third node are members of the DPG (Fig. 5; col. 6, lines 58-67; Fig. 4; and col. 6, lines 32-67.).

With regards to Claim 20, Storer teaches:
a node (Fig. 2; col. 4, lines 64-67; and col. 5, line 1.), comprising:
a first communication interface (Fig. 2 and col. 5, lines 31-41; regarding, e.g., one of the network adapters.) connected to a second node (Fig. 2; col. 5, lines 31-41; Fig. 5; and col. 6, lines 58-67.) and a second communication interface (Fig. 2 and col. 5, lines 31-41; regarding, e.g., one of the network adapters.) connected to a third node (Fig. 2; col. 5, lines 31-41; Fig. 5; and col. 6, lines 58-67.), wherein the node, the second node, and the third node are members of a data protection group (DPG) (Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; regarding, e.g., nodes that form a reliability group; and col. 10, lines 35-53.);
a processor (Fig. 2; col. 4, lines 64-67; col. 5, line 1; and col. 11, lines 7-21.); and
memory (Fig. 2; col. 4, lines 64-67; col. 5, line 1; and col. 11, lines 7-21.), comprising:
data protection domain (DPD) information for the DPG (Fig. 4; Fig. 5; col. 6, lines 32-67; regarding, e.g., a copy of a data object sent to one or more other nodes [node-specific DPD information]; Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; and col. 10, lines 35-53.); and
instructions which when executed by the processor, enable the node to perform a method, the method comprising:
receiving a request to store data (Fig. 7 and col. 9, lines 51-53.); and
initiating storage of data associated with the request using the node- specific DPD information (Fig. 4; Fig. 5; col. 6, lines 32-67; Fig. 7; col. 9, lines 53-67; col. 10, lines 1 and 2; and col. 10, lines 35-53.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Storer, and further in view of Ranade et al. (U.S. Patent No. US 7,433,928 B1), hereinafter “Ranade.”


wherein the node-specific DPD information is generated in response to the node detecting a neighbor state change in accordance with the method of Claim 2.
However, Ranade teaches:
wherein the node-specific DPD information is generated in response to the node detecting a neighbor state change (col. 25, lines 22-51.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Storer with maintaining, e.g., free space state information of nodes within a same realm as taught by Ranade because using state information to decide which node(s) to write to (Storer: Fig. 7 and Storer: col. 9, lines 53-59) prevents copying data to another node which has space constraints, thereby further improving system reliability.

With regards to Claim 6, Storer teaches the method of Claim 1 as referenced above.  Storer does not explicitly teach:
wherein the node-specific DPD information comprises immediate neighbor information of at least one immediate neighbor in accordance with the method of Claim 1.
However, Ranade teaches:
wherein the node-specific DPD information comprises immediate neighbor information of at least one immediate neighbor (Fig. 7 and col. 13, lines 40-48.).
.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Storer, and further in view of Cochran et al. (U.S. Patent Application Publication No. US 2006/0015695 A1), hereinafter “Cochran.”

With regards to Claim 13, Storer teaches the method of Claim 9 as referenced above.  Storer does not explicitly teach:
wherein the node is connected to other members of the DPG using a single-chain configuration in accordance with the method of Claim 9.
However, Cochran teaches:
wherein the node is connected to other members of the DPG using a single-chain configuration (Fig. 2B and ¶ 0023-0024.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Storer with a daisy-chain node configuration as taught by Cochran because 

With regards to Claim 19, Storer teaches the medium of Claim 17 as referenced above.  Storer does not explicitly teach:
wherein the node is connected to other members of the DPG using one selected from a group consisting of a single-chain configuration and a dual-chain configuration in accordance with the medium of Claim 17.
However, Cochran teaches:
wherein the node is connected to other members of the DPG using one selected from a group consisting of a single-chain configuration (Fig. 2B and ¶ 0023-0024.) and a dual-chain configuration.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Storer with a daisy-chain node configuration as taught by Cochran because a simple substitution of one known element (a data storage cluster – Storer: Fig. 3) for another (a daisy-chain node configuration) can be performed to obtain predictable results (providing known means for organizing networked nodes).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Storer, and further in view of Doghri et al. (Non-Patent Literature: “On The Recovery Performance of Single- and Multipath OLSR in Wireless Multi-Hop Networks”), hereinafter “Doghri.”

With regards to Claim 14, Storer teaches the method of Claim 9 as referenced above.  Storer does not explicitly teach:
wherein the node is connected to other members of the DPG using a dual-chain configuration in accordance with the method of Claim 9.
However, Doghri teaches:
wherein the node is connected to other members of the DPG using a dual-chain configuration (Fig. 1. Dual chain-topology: 8 nodes, 2-path scenario, one source/destination pair [node 0, node 4].  At time Tf, a failure event F occurs on link [2,3].).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Storer with a dual-chain node configuration as taught by Doghri because a simple substitution of one known element (a data storage cluster – Storer: Fig. 3) for another (a dual-chain node configuration) can be performed to obtain predictable results (providing known means for organizing networked nodes).


Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Klughart (U.S. Patent No. US 9,652,343 B2); teaching a RAID (redundant array of independent disks) hot spare (RHS) system and method that permits a daisy-chain of interconnected pass-thru disk drive controllers (PTDDCs) each connected to a SATA local disk drive (LDD) storage element (DSE) to support a hot spare disk (HSD) such that a failing disk drive (FDD) in the RAID array can be immediately replaced by a HSD within the PTDDC daisy-chain without operator intervention.  The PTDDCs within the daisy-chain are configured in RAID fashion to support mirroring of one or more drives in the PTDDC daisy-chain.  The PTDDCs monitor functional status of LDDs attached to each PTDDC.  FDD failure triggers activation of a HSD in the PTDDC daisy-chain and automatic mirror copying along the PTDDC daisy-chain of RAID data from a master disk drive (MDD) mirrored to the LDD.  FDD-PTDDC and HSD-PTDDC LBA mapping registers are updated after mirror copying completes.


Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114